PER CURIAM:
Charles Brown, a federal prisoner convicted of a crack cocaine offense, pro se appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based on an amendment to the Sentencing Guidelines that lowered the base offense levels applicable to crack cocaine. The district court denied Brown’s § 3582(c)(2) motion because the sentencing court based Brown’s sentence on a statutory mandatory term of life imprisonment and not according to the base level in § 2D 1.1. Therefore, Brown was not entitled to a sentence reduction under the crack cocaine amendments. United States v. Williams, 549 F.3d 1337 (11th Cir.2008).

AFFIRMED.